Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 1 of 18 PageID #: 122



  Gordon Law LLP
  Michael R. Gordon, Esq.
  51 Bedford Road, Suite 10
  Katonah, New York 10536
  Telephone: 914.232.9500
  Fax:           914.992.6634
  Email:         mgordon@gordonlawllp.com
  Attorneys for Plaintiff Mahesh Shetty

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                                                X
  MAHESH SHETTY,
                                         Plaintiff,
                                                                     Civ. No. 20 cv. 00550
                   -against-
                                                                     Amended Complaint
      SG BLOCKS, INC., PAUL GALVIN, and OASIS, a
      Paychex Company,                                               Jury trial demanded

                                          Defendants.

                                                                X

           Plaintiff MAHESH SHETTY (“Plaintiff” or “Shetty”), by and through his attorneys,

  GORDON LAW LLP, as and for his Amended Complaint, alleges against Defendants SG

  BLOCKS, INC. (“SG Blocks”), PAUL GALVIN (“Galvin”), and OASIS, a Paychex Company

  (together, “Defendants”) as follows:

                                    PRELIMINARY STATEMENT

           1.      From July 29, 2016 until August 20, 2019, Plaintiff worked for Defendant1 SG

  Blocks as President and Chief Financial Officer (“CFO”). Plaintiff brings this action against

  Defendants to recover unpaid wages and supplemental wages owed to him under the Fair Labor




  1
           As more fully alleged in ¶¶ 16-21 below, SG Blocks and Oasis were joint-employers of Plaintiff.
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 2 of 18 PageID #: 123



  Standards Act ("FLSA") (29 U.S.C. § 201 et. seq.), New York Labor Law ("NYLL") (Article 6

  §§ 190, et seq.) and supporting regulations. Plaintiff also brings this action pursuant NYLL § 195

  to recover damages for Defendants' failure to provide the requisite wage notices to Plaintiff.

  Finally, and as set forth below, Defendants owe Plaintiff additional monies as a result of

  Defendants' material breach of contract.

                                 JURISDICTION AND VENUE

          2.      This Court has original jurisdiction over Plaintiff's FLSA claims pursuant to 28

  U.S.C. §§ 1331. This Court has supplemental jurisdiction over Plaintiff's NYLL and breach of

  contract claims pursuant to 28 U.S.C. § 1367 because those claims are so related to the federal

  claims that they form a part of the same case or controversy between Plaintiff and Defendants.

          3.       Venue is proper in this case pursuant to 28 U.S.C. § 1391 because (1) the

  Defendant SG Blocks is located in Brooklyn, NY, and (2) the events which give rise to Plaintiff's

  claims also took place at SG Blocks’ direction and place of business in New York.2

                                              PARTIES

          4.      Plaintiff is a resident and domiciliary of Richardson, TX. At all times relevant to

  this Complaint, Plaintiff was an "employee" of Defendants, as that term is defined by FLSA and

  NYLL.

          5.      Defendant SG Blocks is a corporation organized and existing under the laws of

  the State of New York, with its principal place of business located at 195 Montague St., 14th

  Floor, Brooklyn, NY 112101. SG Blocks is a leading designer, innovator and fabricator of

  container-based structures. The corporation is listed on the NASDAQ, has been, and continues to


  2
           This Court also has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (diversity
  jurisdiction), because the defendants in this action are citizens of Florida and New York, while Plaintiff is
  a citizen of Texas, and the amount in controversy exceeds $75,000.

                                                        2
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 3 of 18 PageID #: 124



  be engaged in interstate commerce, and has annual gross revenues in excess of $500,000. At all

  times relevant to this Complaint, Defendant SG Blocks was an "employer" of Plaintiff, as that

  term is defined by the FLSA and NYLL.

         6.      Defendant Oasis is a corporation organized and existing under the laws of the

  State of Florida, whose business address is 2054 Vista Parkway, Suite 300 West Palm Beach, FL

  33411, and is a subsidiary of Paychex Company. Oasis is a leading provider of human resources

  managed services and is a Professional Employer Organization. Oasis has, and continues to be

  engaged in interstate commerce, and has annual gross revenues in excess of $500,000. At all

  times relevant to this Complaint, Defendant Oasis is and was an "employer" of Plaintiff, as that

  term is defined by FLSA and NYLL.

         7.      Defendant Galvin is an individual residing in the state of New York and is the

  CEO of SG Blocks. At all times relevant to this Complaint, Defendant Galvin was an

  “employer” of Plaintiff, as that term is defined by FLSA and NYLL. Defendant Galvin is sued

  individually as he exercised sufficient operational control over SG Blocks’ operations to be

  considered Plaintiff's employer under FLSA and NYLL.

                                           FACTS

  Plaintiff’s Employee Relationship and Executive Employment Agreement

         8.      On or about January 1, 2017 Plaintiff signed an Executive Employment

  Agreement with SG Blocks. See Exhibit 1 (Executive Employment Agreement).

         9.      The Executive Employment Agreement was in effect from the date of its

  execution until the termination of Plaintiff’s employment. See Exh. 1, section 2.

         10.     Pursuant to the Executive Employment Agreement, Plaintiff was to receive an

  annual base salary of $180,000, later increased to $300,000. Id. at section 3(a).



                                                   3
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 4 of 18 PageID #: 125



          11.     Pursuant to the Executive Employment Agreement, Plaintiff was also eligible for,

  and entitled to, various discretionary annual cash bonuses, as well as additional compensation

  and supplemental wages in the form of, but not limited to, common stock and stock options. Id.

  at sections 3(b)-(i).

          12.      The Executive Employment Agreement also provided for Plaintiff’s

  “Compensation Upon Termination”. Id. at section 8.

          13.     Specifically, section 8 states that for an employee terminated without cause such

  as Plaintiff, in addition to being entitled a prorated base salary at the time of termination, the

  “Executive shall receive: (A) the amounts and/or benefits listed in Section 8(a) and (b); and (B)

  an amount equivalent to one (1) year of the Base Salary . . . and (ii) immediate vesting of any of

  the 104,209 outstanding stock options owned by Mr. Shetty on the date hereof, excluding the

  Offering Options, that remain unvested as of the Termination Date.” Id. (outlining SG Blocks’

  severance payments obligations under the Executive Employment Agreement). During his

  employment in 2017, Plaintiff deferred $127,500 in bonuses at the Defendant Galvin’s demand,

  which was converted in 2019 to restricted stock units (“RSU”), and vest in three equal

  installments beginning on December 31, 2019, and to be delivered within 90 days of when the

  executive is no longer employed by the Company.3 See Exhibit 2 (proxy statement).

          14.     These RSUs were never actually issued to Mr. Shetty as required after his

  termination.

          15.     During his employment in 2018, Plaintiff deferred $106,856 in compensation, and

  $75,000 in bonuses at the Defendant Galvin’s demand, which was converted in 2019 to RSUs,



  3
          The RSUs were to vest in full if, prior to the Vesting Date and during the Grantee’s or Plaintiff’s
  continuous service, he became “disabled” within the meaning of Section 409A of the Internal Revenue
  Code (the “Code”) or his employment was terminated by the Company without Cause.

                                                       4
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 5 of 18 PageID #: 126



  and vest on December 31, 2019 and were to be delivered on January 1, 2020.4 See id. These

  RSUs also were never actually issued to Plaintiff as required after his termination.

  Defendants’ Joint Employer Relationship and Client Service Agreement

          16.     At all times relevant to Plaintiff's employment, SG Blocks and Oasis5 were

  Plaintiff’s joint employers.

          17.     On or about November 15, 2010, SG Blocks and Oasis executed a Client Service

  Agreement, which outlines the personnel and human resource management services Oasis would

  provide to SG Blocks. This agreement remained in effect during the course of Plaintiff’s

  employment with SG Blocks. See Exhibit 3 (Client Service Agreement).

          18.     The Client Service Agreement specifically contemplated a co-employment

  relationship between SG Blocks and Oasis on the one hand, and SG Blocks’ employees on the

  other: “Oasis and [SG Blocks] intend to serve as co-employers of the Worksite Employees, with

  Oasis responsible for the services described in this Agreement while [SG Blocks] retains such

  employer responsibility necessary to conduct its business.” Id., Preamble.

          19.     The Client Service Agreement further provided Oasis with the “right of direction

  and control over Worksite Employees” and “a right to hire, discipline, reassign and terminate

  Worksite Employees.” Id. at I.A.1-2.

          20.     The Client Service Agreement also gave responsibility over “payment of salaries,

  wages and other compensation due the Worksite Employees” to Oasis. Id. at I.A.1-3.




  4
          See fn.3, above.
  5
           SG Blocks originally contracted services with Staff One, Inc., which were assumed following
  acquisition by Oasis.

                                                     5
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 6 of 18 PageID #: 127



          21.     Plaintiff was a “Worksite Employee” as contemplated by the Client Service

  Agreement.

  Plaintiff’s Exemplary Performance and Defendants’ Violations

          22.     Over the course of his employment, Plaintiff met the requirements expected of

  him and his position and he was never reprimanded for his performance or conduct until the date

  of his termination.

          23.     Indeed, Plaintiff's performance was so good in 2017 and 2018 that he earned

  $202,500 in performance bonuses pursuant to the Executive Employment Agreement.

          24.     Despite his outstanding performance, on August 20, 2019, Defendants terminated

  Plaintiff's employment.

          25.     At the time of his termination, Plaintiff had not been paid above twelve months of

  wages and two performance bonuses. In total, Defendants failed to pay Plaintiff $372,638 in

  unpaid wages, including $170,138 in earned but unpaid wages and $202,500 in bonuses. See

  Exhibit 4 (Unpaid Wages & Bonus Detail).6

          26.     Plaintiff was also entitled to severance pay and immediate vesting of outstanding

  stock options pursuant to section 8 of the Executive Employment Agreement.

          27.     Moreover, Plaintiff was entitled to $88,282 in salary arrears that he never

  received.

          28.     Plaintiff never received wage notices outlining any deductions to his wages.




  6
          Plaintiff previously filed a Wage Claim Information with the Texas Workforce Commission
  concerning Defendants’ labor violations asserted herein. Exhibit 4 to this Complaint comes from that
  matter. A resolution between the parties, however, was not reached in the Texas venue, and Plaintiff
  withdrew his Texas filing prior to filing the Complaint here.

                                                     6
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 7 of 18 PageID #: 128



         29.     Defendants' refusal to pay Plaintiff his wages, and monies owed to him pursuant

  to the Executive Employment Agreement is knowing and willful.

  Defendants’ retaliatory actions

         30.     In response to Plaintiff’s legitimate and lawful demands to be paid the wages and

  other monies owed to him, Defendants’ have taken a series of retaliatory actions against Plaintiff,

  including without limitation the withholding of compensation due and owing to Plaintiff, the

  refusal to defend and indemnify Plaintiff pursuant to that certain Director Indemnification

  Agreement, a true and accurate copy of which is annexed Exhibit 5 hereto, a threat to move

  under Fed. R. Civ. P. 11 for sanctions, and the issuance of an 8-K statement on or about February

  21, 2020, a true and accurate copy of which is annexed as Exhibit 6 hereto, containing false and

  defamatory statements about Plaintiff, all as more fully set forth below.

         31.     At the direction and insistence of Defendant Galvin, Defendant SG Blocks took

  steps to withhold and did withhold salary and benefits from Plaintiff in retaliation for Plaintiff

  demanding that certain misrepresentations in the December 9, 2019 S-1/A Statement be

  corrected.

         32.     Specifically, Plaintiff pointed out to the Board of Directors of Defendant SG

  Blocks on or about December 10, 2019 that the backlog information included in the December 9,

  2019 S-1/A Statement was misleading.

         33.     Defendant Galvin caused Defendant SG Blocks to retaliate against Plaintiff for

  raising this issue with the Board by withholding from Plaintiff compensation due and owing to

  him.

         34.     Moreover, in retaliation for Plaintiff then seeking the wages due and owing to

  him, Defendants took steps to deny Plaintiff, and did deny Plaintiff, compensation to which he



                                                    7
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 8 of 18 PageID #: 129



  was entitled and to which Defendants knew he was entitled, specifically, director fees in the

  amount of $17,500.

         35.     Plaintiff is and was entitled to such director fees because he is and was at all

  relevant times a member of the Board of Directors of Defendant SG Blocks, which routinely

  awards directors fees for board service.

         36.     Upon information and belief, Defendants intentionally chose to withhold the

  director fees to which Plaintiff is entitled as a retaliatory measure, taken in response to Plaintiff’s

  decision to seek the wages to which he is entitled.

         37.     In a further act of retaliation for seeking wages due and owing to Plaintiff,

  Defendants have refused to defend and indemnify Plaintiff from and against litigation brought

  against him solely in his capacity as a director Defendant SG Blocks.

         38.     Specifically, on or about August 10, 2018, an action was commenced in the

  Supreme Court of the State of New York, County of New York, entitled Pizzarotti, LLC v.

  Phipps & Co., Jack Phipps, Maya Phipps, SG Blocks Inc., and Mahesh Shetty, Index No.

  653996/2018 (the “Pizzarotti Action”).

         39.     After the Pizzarotti Action was commenced Plaintiff requested that Defendant SG

  Blocks defend and indemnify Plaintiff from and against all liability, damages, costs, and expense

  in respect of the Pizzarotti Action.

         40.     Initially, Defendant SG Blocks engaged the law firm of Thompson Hine to defend

  Plaintiff alongside Defendant SG Blocks, both of whom were named as Defendants in the

  Pizzarotti Action.




                                                     8
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 9 of 18 PageID #: 130



         41.     Upon information and belief, on or about August 28, 2019, Thompson Hine

  advised Plaintiff and Defendant SG Blocks that Thompson Hine wished to withdraw as counsel

  for both of them in the Pizzarotti Action.

         42.     Upon information and belief, on or about September 11, 2019, the law firm of

  Ruta Soulios & Stratis LLP (the “Soulios Firm”) substituted in as counsel for Defendant SG

  Blocks in place of Thompson Hine.

         43.     The Soulios Firm did not enter an appearance for Plaintiff in the Pizzarotti Action.

         44.     Defendant SG Blocks did not provide any other counsel for Plaintiff in the

  Pizzarotti Action.

         45.     Plaintiff reminded Defendant Galvin that Defendant SG Blocks was obligated

  under the Indemnification Agreement between Plaintiff and Defendant SG Blocks to defend and

  indemnify Plaintiff in matters such as the Pizzarotti Action.

         46.     Defendant Galvin initially agreed, on behalf of SG Blocks, to defend and

  indemnify Plaintiff and, as part of that agreement, “pay” Plaintiff’s expenses incurred in

  defending against the Pizzarotti Action.

         47.     Indeed, on the morning of December 16, 2019, Defendant Galvin confirmed in

  writing to Plaintiff that “the Company [presumably Defendant SG Blocks] would pay for your

  coverage [in respect of the Pizzarotti Action].”

         48.     Shortly after Plaintiff filed his wage claim with the Texas Workforce Commission

  concerning Defendants’ labor violations asserted herein, Defendant SG Blocks rescinded its

  agreement to defend and indemnify Plaintiff in respect of the Pizzarotti Action.

         49.     Upon information and belief, the decision to rescind the agreement to defend and

  indemnify Plaintiff, as aforesaid, was made in retaliation for Plaintiff’s decision to demand that



                                                     9
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 10 of 18 PageID #: 131



  the S-1/A Statement be corrected and in retaliation for Plaintiff’s decision to pursue the wages

  due and owing to him by Defendant SG Blocks.

            50.   As a direct and proximate cause of Defendants’ refusal to honor their obligation

  and agreement to defend and indemnify Plaintiff in respect of the Pizzarotti Action, Plaintiff has

  been forced to incur substantial legal expense in defending against the claims against him in that

  action.

            51.   Further, as a direct and proximate cause of Defendants’ refusal to honor their

  obligation and agreement to defend and indemnify Plaintiff in respect of the Pizzarotti Action,

  Plaintiff remains exposed to potential liability in the Pizzarotti Action.

            52.   In another act retaliation, Defendant SG Blocks issued a Form 8-K Statement

  pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, a true and accurate copy

  of which is annexed as Exhibit 6 (the “8-K Statement”) hereto containing false and defamatory

  statements about Plaintiff.

            53.   Specifically, the 8-K Statement makes the following false statements, the falsity

  of which was, upon information and belief, known to Defendants at the time such statements

  were made:

                  a.     That Plaintiff “resigned in August 2019.”

                  b.     That “by written agreement [Plaintiff] agreed to accept restricted stock

  units of the Company’s common stock in full satisfaction and payment of substantially all

  alleged unpaid wages and bonuses that are claimed in the [captioned] Action.”

                  c.     That “[the Employment Agreement] expressly disclaims any entitlement

  to or liability for severance during the employee’s renewal term of employment.”




                                                   10
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 11 of 18 PageID #: 132



                  d.      That “[t]he Texas Wage Claim [filed by Plaintiff] was voluntarily

  dismissed by the employee upon the Company’s filing of a fraud complaint with the Labor Law

  Division of the Texas Workforce Commission.”

          54.     Contrary to what is set forth in the 8-K Statement:

                  a.      Plaintiff did not resign his position SG Block; rather, he was terminated;

                  b.      Plaintiff never received restricted stock units of the common stock of

  Defendant SG Block and therefore is owed the wages and bonuses he agreed to defer in the

  expectation he would receive those units;

                  c.      The Executive Employment Agreement does not expressly or impliedly

  disclaim any liability that is the subject of this action; and

                  d.      Plaintiff withdrew the Texas Wage Claim voluntarily so that he could

  pursue a more appropriate action in a more appropriate venue – this action – and did not

  voluntarily withdraw that claim “upon” Defendant SG Block’s filing of a meritless “fraud” claim

  with the Texas Workforce Commission.

          55.     On March 12, 2020, Steven Soulios, upon information and belief a member of the

  Soulios Firm, communicated directly to Plaintiff in writing without first seeking and obtaining

  consent from Plaintiff’s attorneys, the undersigned, to have such a communication and without

  copying or otherwise providing a copy of the letter to Plaintiff’s attorneys. A true and accurate

  copy of the March 12 letter is annexed as Exhibit 7 hereto.

          56.     More than one month earlier, on February 3, 2020, at about 1pm, Mr. Soulios

  stated in an email to the undersigned that he (Mr. Soulios) had been “advised by Jaime Ramon,

  Esq. that [GordonLaw LLP] represent[s] Mahesh Shetty in connection with his employment

  related dispute with the Company.” Later that evening, at about 7:47pm, Mr. Soulios sent an



                                                    11
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 12 of 18 PageID #: 133



  email to Mr. Shetty on this subject, copying the undersigned, stating that, “[y]our personal legal

  matters are not appropriately directed to the members of the Board. You have a legal dispute

  with the Company. The Company has retained counsel, me, to handle that matter. Your attorney

  is the only person that should be advocating for any of your personal legal matters/claims. Let

  him handle it.” Again, Mr. Soulios copied the undersigned. Two minutes later, Mr. Soulios

  communicated yet again with Mr. Shetty and stated as follows: “Have Mr. Gordon appropriately

  represent your interests and cease from any further communications with me or the Company

  (including its officers and directors) concerning your personal legal matters.”

         57.     Upon information and belief, the March 12 letter from Mr. Soulios to Plaintiff

  was issued at the direction of Defendants in a further effort to retaliate against Plaintiff.

         58.     Upon information and belief, Defendants intended for the March 12 letter from

  Mr. Soulios to intimidate Plaintiff and dissuade him from pursuing his rights under the FLSA

  and the NYLL.

                       AS AND FOR A FIRST CAUSE OF ACTION
                              (UNPAID WAGES (FLSA))

         59.     Plaintiff repeats and realleges Paragraphs 1-58 as if fully set forth herein.

         60.     At all relevant times, Defendants had gross revenues in excess of $500,000.

         61.     At all relevant times, Defendants were employers and joint employers engaged in

  interstate commerce, within the meaning of FLSA, 29 U.S.C. §§ 206(a) and 207(a).

         62.     At all relevant times, Defendants employed Plaintiff within the meaning of FLSA.

         63.     Defendants failed to compensate Plaintiff for approximately one year of earned

  wages and two performance bonuses amounting to $372,638 net of any payments that might

  have been made or credited to or on behalf of Plaintiff without his knowledge. Defendants'

  failure to pay Plaintiff his agreed-upon and earned wages constitutes a violation of FLSA.

                                                    12
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 13 of 18 PageID #: 134



         64.     Defendants' violation of FLSA was willful and intentional, within the meaning of

  29 U.S.C. § 255(a).

         65.     As a result of Defendants' FLSA violations, Plaintiff is entitled to recover from

  Defendants: compensation for all unpaid wages and unpaid supplemental wages; an additional

  equal amount as liquidated damages; pre-judgment and post-judgment interest, and his

  reasonable attorneys' fees, costs and disbursements of this action.

                         AS AND FOR A SECOND CAUSE OF ACTION
                                 (UNPAID WAGES (NYLL))
         66.     Plaintiff repeats and realleges Paragraphs 1-65 as if fully set forth herein.

         67.     At all relevant times, Plaintiff was employed and jointly employed by Defendants

  within the meaning of New York’s Labor Law.

         68.     Pursuant to NYLL §191, Plaintiff was required to be paid all wages owed “not

  less frequently than semi-monthly.”

         69.     Defendants violated NYLL § 191 by failing to pay Plaintiff the wages owed to

  him under the Executive Employment Agreement, and by failing to pay his performance

  bonuses.

         70.     Defendants' violation of the NYLL was willful and intentional, within the

  meaning of NYLL § 663.

         71.     As a result of Defendants' violation of the NYLL, Plaintiff is entitled to recover

  from Defendants: compensation for all unpaid wages and unpaid supplemental wages; an

  additional equal amount as liquidated damages; pre-judgment and post-judgment interest, and his

  reasonable attorneys' fees, costs and disbursements of this action.

                          AS AND FOR A THIRD CAUSE OF ACTION
                             (NYLL WAGE NOTICE VIOLATION)

         72.     Plaintiff repeats and realleges Paragraphs 1-71 as if fully set forth herein

                                                   13
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 14 of 18 PageID #: 135



         73.     At all relevant times, Plaintiff was employed and jointly employed by Defendants

  within the meaning of New York’s Labor Law.

         74.     Pursuant to NYLL §195, Defendants were required to provide Plaintiff with

  regular pay notices outlining any pay deductions.

         75.     Defendants never provided any such notices to Plaintiff.

         76.     Defendants' failure to provide such notices was willful and intentional.

         77.     As a result, Defendants are liable to Plaintiff for statutory damages as set forth

  pursuant NYLL §198, his reasonable attorneys' fees, costs, and disbursements of this action.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                    (BREACH OF CONTRACT UNDER NEW YORK LAW)
         78.     Plaintiff repeats and realleges Paragraphs 1-77 as if fully set forth herein.

         79.     On or about January 1, 2017 Plaintiff signed an Executive Employment

  Agreement with SG Blocks that remained in effect during the remainder of Plaintiff’s

  employment.

         80.     Plaintiff performed all duties, promises, and obligations required by the contract.

         81.     Defendants have refused to pay Plaintiff the wages he is due, including $170,138

  in earned but unpaid wages and $202,500 in bonuses, net of any payments that might have been

  made or credited to or on behalf of Plaintiff without his knowledge.

         82.     In refusing to pay Plaintiff the foregoing amounts, as required by the contract,

  Defendants have failed to perform the duties, promises, and obligations required by contract.

  Defendants’ failure in this regard constitutes a material breach of contract.

         83.     Defendants have refused to pay Plaintiff the severance in the amount of $300,000,

  due to him under the Executive Employment Agreement.




                                                   14
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 15 of 18 PageID #: 136



         84.     As a result, these defendants' material breach of the contract has caused the

  Plaintiff to suffer damages in an amount not less than $672,638, net of any payments that might

  have been made or credited to or on behalf of Plaintiff without his knowledge.

                             AS AND FOR A FIFTH CAUSE OF ACTION
                         (RETALIATION UNDER THE FLSA AND THE NYLL)

         85.     Plaintiff repeats and realleges Paragraphs 1-84 as if fully set forth herein.

         86.     Plaintiff was previously employed by Defendant SG Blocks.

         87.     Plaintiff is a member of the Board of Directors of Defendant SG Blocks.

         88.     On or about December 9, 2019, Plaintiff brought to the attention of the Board of

  Directors of Defendant SG Blocks certain substantial errors and omissions and

  misrepresentations in the December 9, 2019 S-1/A Statement of Defendant SG Blocks.

         89.     On or about August 20, 2019, Plaintiff was terminated by Defendant SG Blocks.

         90.     Defendants withheld wages and bonuses from Plaintiff as part of a continuing

  campaign of retaliation for Plaintiff’s efforts to try to require Defendants to re-state the

  December 9, 2019 S-1/A Statement in a way that would correct the errors, omissions, and

  misrepresentations it contained.

         91.     After he was terminated, Plaintiff sought to recover the wages and bonuses to

  which he was entitled, as such wages and bonuses were being withheld from him by Defendants.

         92.     In pursuing the wages and bonuses due him, Plaintiff filed his TWC claim and

  this action, both of which are protected activities within the meaning of the FLSA.

         93.     In retaliation for exposing the errors, omissions, and misrepresentations in the

  December 9, 2019 S-1/A Statement and seeking to recover wages and bonuses due Plaintiff,

  Defendants retaliated against Plaintiff, including without limitation taking the retaliatory actions

  more fully described in Paragraphs 30-58 above, incorporated by reference herein.

                                                    15
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 16 of 18 PageID #: 137



         94.     The retaliatory actions more fully described in Paragraphs 30-58 above adversely

  affected Plaintiff. In that regard, the refusal to pay over the director fees and other compensation

  he is owed has caused Plaintiff to suffer economic harm, the refusal to defend Plaintiff in respect

  of the Pizzarotti Action caused Plaintiff to suffer economic harm in the form of legal expenses

  that he should not have had to bear and should not have to bear and leaves him exposed to

  potential liability in that action, the filing of the 8-K Statement has caused Plaintiff to lose

  credibility and has caused him shame and embarrassment, and the March 12, 2020 letter from

  Mr. Soulios has caused him to feel intimidated.

         95.     The retaliatory actions more fully described in Paragraphs 30-58 above constitute

  adverse employment actions within the meaning of the FLSA and the NYLL.

         96.     The retaliatory actions more fully described in Paragraphs 30-58 above were

  directly and proximately caused by the protected activity of Plaintiff, namely, the decision to

  seek the recovery of wages and bonuses due and owing to him by Defendants.

         97.     The retaliatory actions more fully described in Paragraphs 30-58 above, were

  knowingly and willfully made by Defendants as a direct result of and in retribution for Plaintiff’s

  exercise of his rights under the FLSA and NY law.

         98.     Defendants have taken and continue to take retaliatory actions against Plaintiff in

  and in respect of this very action, including (a) threatening to seek the imposition of sanctions

  and other penalties of Fed. R. Civ. P. 11 against Plaintiff even though absolutely no basis exists

  for the imposition of such sanctions and penalties and (b) directing their counsel to threaten

  Plaintiff, whom Defendants and their counsel knew at the time was represented by the

  undersigned, that if he does not resign he will be removed from of the Board of Directors of S.G.

  Blocks and assessed the cost of such removal efforts, “including attorneys’ fees.”



                                                    16
Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 17 of 18 PageID #: 138



          99.      As a direct and proximate result of the retaliatory action taken by Defendant SG

  Blocks, Plaintiff has been damaged in an amount to be proved at trial but believed to be in excess

  of $5 million.

                            AS AND FOR A SIXTH CAUSE OF ACTION
                                 (DECLARATORY JUDGMENT)

          100.     Plaintiff repeats Paragraphs 1-99 as if fully set forth herein.

          101.     Plaintiff has demanded that Defendant SG Blocks defend and indemnify Plaintiff

  in respect of the Pizzarotti Action.

          102.     In violation of its obligation and agreement to do so, Defendant SG Blocks has

  refused to defend and indemnify Plaintiff in respect of the Pizzarotti Action as more fully set

  forth in Paragraphs 38-51 above.

          103.     There is an actual case and controversy between Plaintiff and Defendants

  regarding Defendant SG Block’s obligation to defend and indemnify Plaintiff in respect of the

  Pizzarotti Action.

          104.     This Court has jurisdiction pursuant to 28 U.S.C. § 2201 to declare the rights and

  other legal relations of Plaintiff in respect of its right to be defended and indemnified by

  Defendant SG Blocks in respect of the Pizzarotti Action.

          105.     Plaintiff is entitled to a declaratory judgment that Defendant SG Blocks is

  obligated to defend and indemnify Plaintiff in respect of the Pizzarotti Action.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment awarding

  Plaintiff:

           A.      On his First – Fourth Causes of Action, the following relief: (a) compensatory

  damage for unpaid wages and supplemental wages in an amount to be determined at trial but

                                                     17
   Case 1:20-cv-00550-ARR-SMG Document 16 Filed 03/25/20 Page 18 of 18 PageID #: 139



         believed to be at least $672,638; (b) prejudgment interest; (c) liquidated damages pursuant to the

         FLSA and NYLL, back pay, front pay, and damages for all employment benefits plaintiff would

         have received but for the unlawful acts and practices of Defendants, and plaintiff's costs and

         reasonable attorneys' fees; and

                 B.     On his Fifth Cause of Action, damages in an amount to be determined at trial but

         believed to be at least $5 million;

                 C.     On his Sixth Cause of Action, a Declaratory Judgment that Defendant SG Blocks

         is obligated to defend and indemnify Plaintiff from and against from and against all liability,

         damages, costs, and expense in respect of the Pizzarotti Action; and

                 D.     For such other and further relief as is just and proper.

                                           DEMAND FOR JURY TRIAL

                Plaintiff hereby demands trial by jury as to all claims so triable.


Dated:          Katonah, New York
                March 25, 2020



                                               GordonLaw LLP


                                               By: ___________/s/_____________
                                                      Michael R. Gordon

                                               Attorneys for Plaintiff Mahesh Shetty
                                               51 Bedford Road, Suite 2
                                               Katonah, New York 10536
                                               Telephone      914.232.9500
                                               Fax            914.992.6634
                                               Email          mgordon@gordonlawllp.com




                                                          18
